DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. 
Claims 1-9 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6-9 are objected to because of the following informalities:
The claims recite “shaping step of stacking” or “shaping machine configured to stack” or “shaping step”. Terminology should be consistent. For instance, “cutting step of cutting” consistently uses the term “cutting”. However, “shaping step of stacking” inconsistently uses terms. The Examiner suggests “stacking step of stacking”, “stacking step”, and “stacking machine configured to stack”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 recites “configured to cut a first length”, however in lines 7-8 recite cutting a first portion with a length shorter than the first length. It is unclear how a cutter configured to cut one length can cut a different length. Is the cutter configured to cut two different lengths? In view of the dependent claims, is the cutter configured to cut multiple lengths? Thus the claim is unclear and therefore indefinite. Dependent Claims 2-8 are indefinite as depending from an indefinite base claim. For the sake of compact prosecution, the Examiner will examine the claim as if it recited “configured to cut up to a first length”. 
Claim 9 lines 3-4 recite “configured to cut a first length”, however in lines 9-10 and 16-17 recite cutting portions with lengths shorter than the first length. It is unclear how a cutter configured to cut one length can cut a different length. Is the cutter configured to cut three different lengths? Thus the claim is unclear and therefore indefinite. For the sake of compact prosecution, the Examiner will examine the claim as if it recited “configured to cut up to a first length”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Tarumi et al. (US 2019/0283324 A1, hereinafter “Tarumi”).
Regarding Claim 1, Tarumi discloses a method of additive and subtractive manufacturing repetition (manufacturing a 3D shaped object) (Abstract), the method comprises performing a lamination step (stacking step) of 3D printing layers of material (stacking) of a machining unit (first portion, 11) of a shaped object (thus, additive manufacturing), the portion stacked to have a length in a cutting direction, then performing a cutting step to the first portion using a cutting tool (3) that is configured to cut up to a first length (thus, subtractive manufacturing) in the cutting direction ([0043-0044], [0048], [0051-0053]; Figs. 1(x)-3(x)). The cutting tool has an inherent maximum cutting length (first length) and the length of the first portion is shorter than the first length ([0057]). The 3D object is completed by continuing repetition of the steps from the lowest portion to the highest portion ([0058]). The figures depict stacking material for a second portion to a top surface (first end surface) of the first portion in a direction opposite to the cutting direction, thus coupling the second portion to the first portion (Figs. 1(x)-3(x)), and further depicts a portion having a length in the cutting direction shorter than that of the first portion (Figs. 1(x)).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Tarumi as discussed above. Tarumi further discloses the figures depict the cutting tool may be oriented vertically while the stacking is also done vertically (Figs. 1-3), thus the cutting direction is a direction opposite to a stacking direction of the material.
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends are disclosed by Tarumi as discussed above. Tarumi further discloses the stacking step uses an additive manufacturing technology which includes heating each layer by sintering by irradiating the surface with a laser as each layer is printed ([0043]). Thus, the second portion stacking step includes a heating step of heating the first end surface.
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depends are disclosed by Tarumi as discussed above. Tarumi further discloses the 3D object is completed by continuing repetition of the steps from the lowest portion to the highest portion ([0058]), and the figure depict shaped objects with five portions (Figs. 1(x), 2(x), 3(x)). Thus a second portion cutting step and a third portion stacking step were necessarily performed. The figures depict stacking material for a third portion to a top surface (second end surface) of the second portion in a direction opposite to the cutting direction, thus coupling the third portion to the second portion (Figs. 1(x)-3(x)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tarumi et al. (US 2019/0283324 A1, hereinafter “Tarumi”). 
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by Tarumi as discussed above. Tarumi further discloses the total length of the stacked layers of each portion does not exceed the first length ([0057]), but is silent as to the total length of the first and second portions together. However, one of ordinary skill in the art would find it obvious to approximate the first length with the lengths of the portions for the benefit of reducing vibration in the cutting tool as is well known in the machining art. Thus, while the lengths of the first and second portions are individually shorter than the first length, it is implicit that together they are longer than the first length. 
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Tarumi as discussed above. Tarumi further discloses the cutting blade may cut along the lengthwise side section of the tool or may cut at the tip of the tool ([0051]). Figure 1(x) depict portions of the shaped object may be formed at least partially surrounding a space (Fig. 1(x)). One of ordinary skill in the art would find it an obvious design choice to cut the first and second portions with a shape surrounding a space, for the benefit of not limiting the shape of the shaped object only to objects without a space.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tarumi et al. (US 2019/0283324 A1, hereinafter “Tarumi”) in view of Koch et al. (US 2018/0093350 A1, hereinafter “Koch”). 
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by Tarumi as discussed above. Tarumi does not disclose before the first portion shaping step, a raised portion shaping step of stacking the shaping material on a stage to shape a raised portion that secures a distance between the first portion and the stage. 
In the same field of endeavor, additive manufacturing, Koch discloses the first section includes a support structure (rising portion, 22) that is shaped in contact with a base member (stage, 19) and that is for securing a distance between the stage and a cutting margin to be cut in the first portion cutting step for the first portion ([0020]; Fig. 1). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Tarumi invention of a method for additive/subtractive manufacturing repetition, as discussed above, with the Koch teaching of stacking a raised portion on a stage that secures a distance between the first portion and the stage. One would be motivated to combine them by a desire to gain the benefit of stabilizing the shaped object during the manufacturing steps.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tarumi et al. (US 2019/0283324 A1, hereinafter “Tarumi”). 
Regarding Claim 9, Tarumi discloses an apparatus for additive and subtractive manufacturing repetition (manufacturing a 3D shaped object) (Abstract), the apparatus comprises apparatus for forming a powder layer, flattening the layer with a squeegee, and sintering the layer with a laser beam ([0043]), thus a stacking machine configured to stack a shaping material is implied. Tarumi further discloses a cutter tool for cutting the stacked material ([0044]), thus a cutting machine for cutting is implied. Tarumi further discloses a CAD/CAM system for setting the overall shape of an object to be shaped, setting the portions that form the overall shape, and cutting portions to achieve the overall shape. Because CAD/CAM requires a computer, it is implied the CAD/CAM system computer (control unit) controls the apparatus to perform the steps of manufacturing. Thus it is implicit the control unit is configured to perform a lamination step (stacking step) of 3D printing layers of material (stacking) of a machining unit (first portion, 11) of a shaped object (thus, additive manufacturing), the portion stacked to have a length in a cutting direction, then performing a cutting step to the first portion using a cutting tool (3) that is configured to cut up to a first length (thus, subtractive manufacturing) in the cutting direction ([0043-0044], [0048], [0051-0053]; Figs. 1(x)-3(x)). The cutting tool has an inherent maximum cutting length (first length) and the length of the first portion is shorter than the first length ([0057]). The 3D object is completed by continuing repetition of the steps from the lowest portion to the highest portion ([0058]). The figures depict stacking material for a second portion to a top surface (first end surface) of the first portion in a direction opposite to the cutting direction, thus coupling the second portion to the first portion (Figs. 1(x)-3(x)), and further depicts a portion having a length in the cutting direction shorter than that of the first portion (Figs. 1(x)).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743